DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 10th, 2022 has been entered.
 This action is in response to the amendments filed on Jan. 10th, 2022. A summary of this action:
Claims 1-4, 9, 13, 15-18, 20 have been presented for examination.
Claims 1-2, 9, 13, 15-16, 20 have been amended
Claims 1, 3, 9, and 16 are objected to because of informalities
Claims 1-4, 9, 13, 15-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim(s) 1-4, 9, 13, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta.
Claims 1-4, 9, 13, 15-18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11, 16-18 of copending Application No. 16/822, 124 (reference application).
This action is non-final

	Notice of Pre-AIA  or AIA  Status


Response to Amendment/Argument
Regarding the claim objections
	The claim objections are withdrawn. New claim objections are presented below as was necessitated by amendment. 

Regarding the § 112(a) Rejection
	In view of the amendments, the rejection is withdrawn.

Regarding the § 112(b) Rejection
	In view of the amendments, the rejection is withdrawn.

Regarding the Double Patenting Rejection 
	The rejection is maintained, and has been updated below as was necessitated by amendment to both cases. 

	The terminal disclaimer that was filed on Jan. 10th, 2022 was insufficient to overcome this rejection, as no fee/deposit account was provided for the disclaimer fee. 

Regarding the § 101 Rejection


The Examiner notes that the arguments submit no claim as representative, nor do the arguments clearly argue features that are claimed. It is improper to import limitations from the specification into the claims, and for purposes of responding to the arguments the Examiner treats claim 1 as representative. 

Applicant Submits (Remarks, page 8): “...This goes beyond a mental process given the creation of the new files, and the modified building model file.”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The claims recite a mental process without significantly more.
	As discussed in MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
	The “files” are recited in the claims are “simply adding a general purpose computer or computer components after the fact to an abstract idea”.

Applicant Submits (Remarks, page 8): “Through the present invention the building process is improved through the analysis and processing of the software/computer program/method to take an original model file and create a new model file with the sheathing material and also create 3d model files of the sheathing material panels....”

Examiner’s Response:
	The Examiner respectfully disagrees. 	
It is improper to import limitations from the specification into the claims, e.g. the 3D model.
	See MPEP § 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.”
	See ¶¶ 2-7 in the instant specification, including ¶¶ 5-6.
	The specification conveys that the improvement is merely the addition of a general purpose computer to a mental process, i.e. the process of creating the “hand drawing” as discussed in ¶ 5. 
	This is not an improvement to technology, but rather, as per MPEP § 2106.05(f): “Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.”


Applicant Submits (Remarks, page 8): “The present invention creates new 3d model files ( of the building and of the sheathing material panels) which previously did not exist....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	It is improper to import limitations from the specification into the claims, e.g. the 3D model.
	Furthermore: as stated above, the arguments are arguing for nothing more then, as discussed in MPEP §2106.05(f): “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”
	The claims are directed towards an abstract idea of a mental process without significantly more.

Applicant Submits (Remarks, page 9-10): “The claims are focused on "an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its 

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The claims do not improve the functioning of the computer itself. E.g., the computer is not faster because of the claimed invention, but rather the claims are: “Similarly "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" [which] does not integrate a judicial exception into a practical application or provide an inventive concept.”  See MPEP § 2106.05(f).
	In other words: the claims are “...simply adding a general purpose computer or computer components after the fact to an abstract idea...”. See MPEP § 2106.05(f).

Regarding the § 102 Rejection
The rejection is maintained.

Applicant Submits (Remarks, page 12): “...Mogollon does not disclose the modification of a model with the sheathing panel. Mogollon only addresses taking a model (without sheathing material) creating a drawing of each wall, and analyzing each wall and applying the sheathing material panels to the drawing. There is no creation of a new model file or a creation of model files of each sheathing material panel within the building model just as Mogollon shows in pages 141-208 are just drawings files. The 3d model file is not needed after the wall drawings 

Examiner’s Response:
	The Examiner respectfully disagrees. 
	The applicant’s argument indicates that the applicant places far greater weight on the term “file” then what the specification conveys, which is nothing. The specification does not even recite the use of the term “file”.
	The claims are given their broadest reasonable interpretation in view of the specification, i.e. that the term “file” is merely conveying data, such as data by usage of a computer, e.g. a collection of data by usage of a computer.
As to the other arguments: Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	These argument does not convey what limitations that are actually claimed are being argued, nor do they convey an argument for how Mogollon does not teach the presently claimed invention.
	See the rejection for more clarity, Mogollon teaches the presently claimed invention. 

Claim interpretation


Claim 9 recites, in part:
A computer program product ...comprising:	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:...

The phrase “the program instructions comprising” is interpreted as “the program instructions causing one or more processors to perform a method comprising:” 
The Examiner suggests amending the claim to clearly reflect this interpretation, for clarity. 

Claim 16 recites, in part: 
	A system ... comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:...

	The phrase “the program instructions comprising” is interpreted as “the program instructions causing the one or more processors to perform a method comprising:” 


In addition, the claims recites the use of the term “file”. The specification does not recite such a term.
Rather, see ¶ 78: “In some embodiments, drawings are generated from converting the model data for each sheathing piece are created showing the specific location, the piece number and cutting dimension”, see ¶ 56: “Database 110 may be a repository that may be written to and/or read by Sheathing optimization program 108. Information gathered from computing device 104 and the 1-dimensional, 2-dimensional, and 3-dimensional drawings and models as well as the requirements so that the materials and members are identified as conflicting or non-conflicting” and other portions of the specification.
In view of the specification, the term “file” as used in the claims is given its broadest reasonable interpretation, i.e. that “file” encompasses, but is not limited to, data, e.g. a collection of data, such as by a computer.


Claim Objections
Claims 1, 3, 9, and 16 are objected to because of the following informalities:  
Claim 1 recites “; ;” in between the “manipulating...” and “generating...” steps. The Examiner suggests amending claim 1 to only recite a single semicolon
Claim 1 was amended such that the period was deleted, and there instead is a semicolon at the end of claim 1. The Examiner suggests amending claim 1 to include the period and remove the terminating semicolon.
See MPEP § 608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”
Claim 9 recites, in part: “wherein the positioning of the sheathing material panels to intersect with at least one frame...” wherein the term “member” was deleted by amendment, and the deletion appears to be a typographical error.  The Examiner suggests amending claim 9 to recite “with at least one frame member” 
Claim 3 recites, in part: “by at least one processor” however this element was previously recited – the Examiner suggests amending this to “by the at least one processor”
Claim 16 recites “identify sheathing material panel to be applied to at least one of the interior wall surface and identify” – the amendment cancelled out the remaining portion of this limitation, i.e. the “and identify” appears to have been intended to be deleted and was not. The Examiner suggests amending the claim to delete the “and identify”, or to add a new limitation if such a limitation was intended.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 9, 13, 15-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process.
Claim 9 is directed towards the statutory category of an article of manufacture. 
	Claim 16 is directed towards the statutory category of an apparatus.

Step 2, Claim 1 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	A ...method ... the method comprising:
	...
	analyzing...the model to identify a group of frame members associated with an interior space of the model;
	processing...the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior walls are identified;
analyzing...sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel;
	manipulating...the model by incorporating sheathing material panel ... into the model ...based on the analyzed installation process, wherein a new model ... is created;
	and, generating...a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).

As such, the claims recite a mental process.

Step 2A, prong 2


The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 computer 
, by at least one processor,
, by the at least one processor,
files
CAD tool

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for optimizing sheathing material requirements for interior walls of a structure,

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving... a model of a structure within a CAD tool, wherein the model includes a set of frame members;



The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 computer 
, by at least one processor,
, by the at least one processor,
files
CAD tool


 for optimizing sheathing material requirements for interior walls of a structure,

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receiving... a model of a structure within a CAD tool, wherein the model includes a set of frame members;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 2-4 are reciting additional steps in the mental process

As such, the claims are directed towards a mental process without significantly more.
	
	
Step 2, Claim 9 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 9 is:
	...
analyze a model of a structure ...to determine a group of members which are associated with interior wall surface of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members;
	identify sheathing material panels to be applied to the group of members, wherein a sheathing material panel component file is created;
	calculate the positioning of the sheathing material panel components within the model, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame, wherein a set of component [data]... are created for each sheathing material panel incorporated into the model;
	manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel;
	and render an illustration of the placement of the sheathing material panels relative to the members. 
	
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be 

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 A computer program product 
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program  instructions comprising:
CAD tool
files


...for determining the sheathing materials required for interior walls, comprising:

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 A computer program product 
one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program  instructions comprising:
CAD tool
files

The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
...for determining the sheathing materials required for interior walls, comprising:

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 13 and 15 recite additional steps in the mental process 

As such, the claims are directed towards a mental process without significantly more.

Step 2, Claim 16 and the dependents thereof
Step 2A – Prong 1
	The claims recite an abstract idea of a mental process. See MPEP § 2106.04(a)(2).

The mental process recited in claim 16 is:

	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	identify a sheathing material panel to be applied to at least one of the interior wall surface and identify;
	 manipulate the model by applying at least one of the sheathing material panel over the frame members related to the interior walls based on a calculated orientation, position, and installation order 5Application No. 16/822,115Docket No. COEN19.US.U.00304;
	and generating a set of sheathing material panel files for each of the sheathing material panel within the model, and a set of illustrations of each interior wall showing the sheathing material components, a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 
and generating a set of sheathing material panel ... for each of the sheathing material panel within the model, and a set of illustrations of each interior wall showing the sheathing material components, a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the 

As such, the claims recite a mental process.

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f):
 A system ...comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
CAD tool
files

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing materials required interior walls of a building model, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure within a CAD tool, wherein the model is comprised of a group of members, wherein each member is an individual component of the model;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
 A system ...comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
CAD tool
files

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
 for determining the sheathing materials required interior walls of a building model, 

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
receive a model of a structure within a CAD tool, wherein the model is comprised of a group of members, wherein each member is an individual component of the model;

As such, the claims are directed towards a mental process without significantly more.

Regarding the dependent claims
Claims 17-18 and 20 recite addition steps in the mental process

As such, the claims are directed towards a mental process without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-4, 9, 13, 15-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogollon, “Automation of Design and Drafting for Wood Frame Structures and Construction Waste Minimization”, 2009, PhD Dissertation from the University of Alberta.  



Regarding Claim 1
Mogollon teaches:
A computer method for optimizing sheathing material requirements for interior walls of a structure, the method comprising:(Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials [i.e., including optimizing the sheathing].”... – see figure 16 on page 65 for more clarification)
	receiving, by at least one processor, a model of a structure within a CAD tool, wherein the model includes a set of frame members; (Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)

	analyzing, by the at least one processor, the model to identify a group of frame members associated with an interior space of the model;(Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types including for “Interior Walls”
to further clarify: see Table 6. “Design principles for boarding wood-stick dwellings, Interior Walls”  - e.g. see principles 10-13 which provide examples of how sheathing is placed based on the groups of frame members that were analyzed to be interior space/”interior walls” (as per page 66, the layout is “according to the design principles.”)

	processing, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior walls are identified; (Mogollon, see page 66, ¶ 1: “DRY-X identifies the different types and locations for each wall component in the architectural drawing....it determines the wall characteristics and proceeds to lay out the sheets of drywall per panel/wall according to the design principles.” – i.e. this determines the locations and orientations of each frame member, including the ones in “interior walls” (see figure 17), and see table 6 on page 37 which are the “Design principles for boarding wood-stick dwellings, Interior Walls” and show numerous examples that the principles are based on the position and orientation of the frame members, e.g. # 12, wherein this system results in a set of drawings, e.g. figure 19 [see the appendix for additional examples])

    PNG
    media_image1.png
    142
    599
    media_image1.png
    Greyscale

Figure 19: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

analyzing, by the at least one processor, sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel; (Mogollon, as cited above in § 3.2.2 teaches this, i.e. ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment...”
	as to the mounting points: see table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs.” – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – in other words, the sheathing material is applied to the walls such that the sheathing material is “screwed to the studs” [the mounting locations], e.g. table 6 shows several design principles such as # 12 which show how the drywall is aligned with the “studs” such that is may be “screwed to the studs” 
	wherein this process results in drawings such as figure 19: “19. Panel Shop Drawing with Drywall” – which visually shows that the drywall panels are aligned to the studs/members such that the screws are to be “screwed to the studs”)
manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created; (Mogollon, see § 3.2.2 ¶ 1: “Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment” and figure 16 which shows that the “OUTPUT” includes a “3D-model”, i.e. the sheathing files are incorporated into the model to create, as per page 65 ¶ 1: “The final repository model [example of newly created] will be composed of all materials required for framing (nominal lumber and sheathing), as well as a complete list for interior drywall boarding. The repository model is the summary of a rich parametric model that provides to end users a well-detailed 3D model, with all its components, within a CAD environment.”
	to clarify on the files: figure 17: “Base Model: Sample File” and § 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.” [the appendix drawings include the sheathing as well from Dry-X, see the appendix drawings themselves]
	and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;  (Mogollon, figure 19 shows such an illustration, see the additional examples starting on page 129 for a full set of illustrations

	as to the installation order: “As shown in Figure 19, each sheet is identified by a particular number.” (page 68), also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process” – a skilled person would have inferred that the numbering such as in figure 19 to “avoid any confusion” was for the “installation sequence”/order – hence, the numbers help “avoid any confusion during construction”)

Regarding Claim 2
Mogollon teaches:
	The computer method of claim 1, further comprising, manipulating, by at least one processor, the orientation of the sheathing material panels.  (Mogollon, page 67, teaches that the system “minimizes joints” [between two panels] and as such “it may shift sheets from a horizontal to a vertical position” [example of manipulating the orientation], and wherein on  

Regarding Claim 3
Mogollon teaches:
	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members.  (Mogollon, see figure 1e1 on page 3 of 65 of the appendix, reproduced below, which shows that the panels align with the centerline of each member – annotations by Examiner, there are numerous other examples of this as well in the appendix
to clarify: the drawing is from the system of Mogollon, i.e. one of the illustrations produced (§ 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.”, page 89 ¶ 2:”The material take-off lists for sills, plates, headers, sheathing, and drywall are shown in the appendix” and see figure 19) – the drawings in the appendix provide several examples wherein the sheathing materials are relocated/positioned on the centerline after the optimization)

    PNG
    media_image3.png
    654
    1118
    media_image3.png
    Greyscale




Regarding Claim 4
Mogollon teaches:
	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. (Mogollon  - see page 64 section 3.2.2 “The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.).”  and page 65 “DRY-X identifies the different types and locations for each wall component in the architectural drawing” , in other words for each wall of each identified type, e.g. “Party wall”, (page 19, the system determines/calculates the number and type of sheathing material panels such as for “thermal insulation” (page 28, ¶ 1) and “sound insulation” (page 19, table 3)
	for example – see page 19, table 3 for “Exterior bearing walls” – once the system has identified this wall the system calculates/determines that the sheathing layers are “the
composite materials are: siding, building paper, sheathing, 2x6 studs, rigid insulation, vapor barrier, drywall.” [example of 6 sheathing layers, with varying types, wherein this includes “insulation”] 
also see page 19, table 3, "Party Walls" teaches the use of a certain type of wall for both "fire rating" and "sound insulation" wherein "These walls are doubled-framed, having studs staggered between panels in order to minimize sound transmission. The sound transmission class (S.T.C.) based on the requirements of the Alberta Building Code must be above 54", the Examiner notes that the claim merely recites “insulation”, e.g. fire proofing [as it insulates from fires], sound proofing, and thermal insulation are examples of this – Mogollon teaches that several types of walls are associated with at least one of these ratings and designed according to the rating)


Regarding Claim 9
Mogollon teaches:
	A computer program product for determining the sheathing materials required for interior walls, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:(Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information management system that functions as an intelligent repository. It focuses on the application of 3D and parametric modeling to support the development of repetitive drafting tasks which can, in turn, facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials [i.e., including optimizing the sheathing].”... – see figure 16 on page 65 for more clarification)
	analyze a model of a structure within a CAD tool to determine a group of members which are-associated with interior wall surface of the model;(Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8
then see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as exterior load bearing, interior non-load bearing, interior mechanical, etc.). The materials required for boarding any type of wall are also specified (drywall thickness, fire-rating characteristics, available sheet sizes on the market, etc.)...”
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types including for “Interior Walls”
to further clarify: see Table 6. “Design principles for boarding wood-stick dwellings, Interior Walls”  - e.g. see principles 10-13 which provide examples of how sheathing is placed based on the groups of frame members that were analyzed to be interior space/”interior walls” (as per page 66, the layout is “according to the design principles.”))
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members;(Mogollon, see page 66, ¶ 1: “DRY-X identifies the different types and locations for each wall component in the architectural drawing....it determines the wall characteristics and proceeds to lay out the sheets of drywall per panel/wall according to the design principles.” – i.e. this determines the locations and orientations of each frame member [including data/properties related to this], including the ones in “interior walls” (see figure 17), and see table 6 on page 37 which are the “Design principles for boarding wood-stick dwellings, Interior Walls” and show numerous examples that wherein this system results in a set of drawings, e.g. figure 19 [see the appendix for additional examples])
	identify sheathing material panels to be applied to the group of members, wherein a sheathing material panel component file is created; (Mogollon, see figure 19 for an example of a drawing with the sheathing material applied to the members that was created by Dry-X (§ 3.2.2 describes Dry-X), i.e., this shows that the panels were identified and applied to create such a drawing
to clarify on the files: figure 17: “Base Model: Sample File” and § 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.” [the appendix drawings include the sheathing as well from Dry-X, see the appendix drawings themselves]
	calculate the positioning of the sheathing material panel components within the model, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame, wherein a set of component files are created for each sheathing material panel incorporated into the model; (Mogollon, see figure 19 for an example result of such a calculation, i.e. the panels are positioned and oriented, e.g. § 3.2.2 ¶ 1 :”The end-user can also select the orientation of the drywall sheets to be installed in the dwelling (horizontally vs. vertically positioned).”
to clarify on the files: figure 17: “Base Model: Sample File” and § 4.2.1: “The shop drawings were generated for the aforementioned architectural models, but due to the file size and the amount of blue prints generated by FRAMEX, only one model is shown in the appendix of this document: Catalina II.” [the appendix drawings include the sheathing as well from Dry-X, see the appendix drawings themselves]
as to the installation order: “As shown in Figure 19, each sheet is identified by a particular number.” (page 68), also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process” – a skilled person would have inferred that the numbering such as in figure 19 to “avoid any confusion” was for the “installation sequence”/order – hence, the numbers help “avoid any confusion during construction
	manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel; (Mogollon, § 3.2.2 ¶ 1 :”A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment...” and see figure 19 and the appendix for the various illustrations of walls, including “Interior Walls” (see figure 17), with the sheathing panels applied wherein the members are visible in the drawings
	as to the fastening locations: see table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs.” – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – in other words, the sheathing material is applied to the walls such that the sheathing material is “screwed to the studs” [the fastening locations], e.g. table 6 shows several design principles such as # 12 which show how the drywall is aligned with the “studs” such that is may be “screwed to the studs” 
as to the installation order: “As shown in Figure 19, each sheet is identified by a particular number.” (page 68), also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By nd the installation sequence for material storage during the cutting process” – a skilled person would have inferred that the numbering such as in figure 19 to “avoid any confusion” was for the “installation sequence”/order – hence, the numbers help “avoid any confusion during construction
	and render an illustration of the placement of the sheathing material panels relative to the members. (Mogollon, figure 19 shows this)

Regarding Claim 13
Mogollon teaches:
	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the 4Application No. 16/822,115Docket No. COEN19.US.U.00304 alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels.  (Mogollon, page 67, teaches that the system “minimizes joints” [between two panels] and as such “it may shift sheets from a horizontal to a vertical position” [example of manipulating the orientation], and wherein on  page 64, ¶ 1 “The end-user can also select the orientation of the drywall sheets to be installed in the dwelling (horizontally vs. vertically positioned).”)

Regarding Claim 15
Mogollon teaches:
The computer program product of claim 9, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. (Mogollon, see table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs.” – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – in other words, the sheathing material is applied to the walls such that the sheathing material is “screwed to the studs” [the fastening locations], e.g. table 6 shows several design principles such as # 12 which show how the drywall is aligned with the “studs” such that is may be “screwed to the studs”)

Regarding Claim 16
Mogollon teaches:
	A system for determining the sheathing materials required interior walls of a building model, comprising: 	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:(Mogollon, see section 1.3 which teaches “The primary task of this research is to automate [a computer-implemented method] wood framing construction drawings for the home building industry by developing an information facilitate the generation of construction drawings for wood framing, sheathing [exterior sheathing], and interior drywall. [interior sheathing]...This research also encompasses the minimization of construction sawn lumber, sheathing, and drywall waste by incorporating a mathematical analysis to generate cutting lists of materials [i.e., including optimizing the sheathing].”... – see figure 16 on page 65 for more clarification)
	receive a model of a structure within a CAD tool, wherein the model is comprised of a group of members, wherein each member is an individual component of the model;(Mogollon, see figure 16 -the input is a model – see the 3D model depicted in the box labeled “Framex” wherein the 3D model shows the frame members of the structure- for clarification, see § 3.2.1 including ¶ 1 and figure 8, this is the model output from the “FRAMEX” method, i.e. the model at least including the “3D Framing design” from figure 8)
	analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces;(Mogollon, see figure 11 – in FrameX each of the “wall types” are identified as either an “Exterior Wall” or “Interior Wall”, then see § 3.2.2 ¶ 1: “A generic algorithm, DRY-X, has been developed to identify the spatial constraints from any architectural model, as well as to utilize the framing design previously generated by FRAMEX. Figure 16 shows the steps followed by the algorithm to mimic the layout of drywall sheets within a CAD environment. DRY-X uses as input parameters building specifications such as floor-to-ceiling heights, wall dimensions (length, width, openings, connections, etc.) and wall characteristics (exterior load bearing, interior non-load bearing, interior mechanical, etc.). The 
	to clarify: page 65, last paragraph: “DRY-X identifies the different [wall] types [e.g., interior/exterior] and locations for each wall component in the architectural drawing” and see figure 17 which further clarifies – figure 17 is a “Dialog Box” with inputs for the different wall types including for “Interior Walls”
to further clarify: see Table 6. “Design principles for boarding wood-stick dwellings, Interior Walls”  - e.g. see principles 10-13 which provide examples of how sheathing is placed based on the groups of frame members that were analyzed to be interior space/”interior walls” (as per page 66, the layout is “according to the design principles.”)
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;(Mogollon, see page 66, ¶ 1: “DRY-X identifies the different types and locations for each wall component in the architectural drawing....it determines the wall characteristics and proceeds to lay out the sheets of drywall per panel/wall according to the design principles.” – i.e. this determines the locations and orientations of each frame member, including the ones in “interior walls” (see figure 17), and see table 6 on page 37 which are the “Design principles for boarding wood-stick dwellings, Interior Walls” and show numerous examples that the principles are based on the position and orientation of the frame members, e.g. # 12, wherein this system results in a set of drawings, e.g. figure 19 [see the appendix for additional examples])
identify a sheathing material panel to be applied to at least one of the interior wall surface and identify; (Mogollon, figure 19 shows that sheathing material panels are applied to the walls, and see § 3.2.2 and cited above and table 6, this includes for the “Interior Walls” [figure 17, and caption of table 6])
	 manipulate the model by applying at least one of the sheathing material panel over the frame members related to the interior walls based on a calculated orientation, position, and installation order 5Application No. 16/822,115Docket No. COEN19.US.U.00304;  (Mogollon, see figure 19 for an example result of such a manipulation, i.e. the panels are positioned and oriented, e.g. § 3.2.2 ¶ 1 :”The end-user can also select the orientation of the drywall sheets to be installed in the dwelling (horizontally vs. vertically positioned).” - as to the installation order: “As shown in Figure 19, each sheet is identified by a particular number.” (page 68), also see page 79, chapter 4 – “The panels are drafted as if one is located inside the house looking towards the panel, having the sheathing layout beneath the studs. Each stud, sill plate, header, drywall, and sheathing unit is numbered so as to avoid any confusion during construction,...” – also see page 64, ¶ 1 in section 3.2.2 teaches “By automating logical sequences for design, the algorithm, DRY-X, is capable of producing 100 percent accurate construction drawings, a complete take-off list of materials for each panel/wall and the installation sequence for material storage during the cutting process” – a skilled person would have inferred that the numbering such as in figure 19 to “avoid any confusion” was for the “installation sequence”/order – hence, the numbers help “avoid any confusion during construction)
and generating a set of sheathing material panel files for each of the sheathing material panel within the model, and a set of illustrations of each interior wall showing the sheathing material components, a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. (Mogollon, see figure 19 as described above for an example illustration [which is an example of a file] generated by the system for a single panel, see the appendix for the other illustration files – wherein, as stated above:  “As shown in Figure 19, each sheet is identified by a particular number [example of a number based on the order].” (page 68) – more clarification is above 
	as to the mounting locations: see table 2, on page 18: “These types of connections are the most common for any stick-built dwelling design. 90-degree connections are commonly used at building corners and wall intersections. The advantage of this connection is that it provides a stronger bond between walls, and also provides space for sheathing and drywall to be screwed to the studs.” – and see table 6 for “6. Design principles for boarding wood-stick dwellings, Interior Walls” – in other words, the sheathing material is applied to the walls such that the sheathing material is “screwed to the studs” [the mounting locations], e.g. table 6 shows several design principles such as # 12 which show how the drywall is aligned with the “studs” such that is may be “screwed to the studs” )

Regarding Claim 17
	Claim 17 is rejected under a similar rationale as claim 3 above.

Regarding Claim 18
Claim 18 is rejected under a similar rationale as claim 13 above.

Regarding Claim 20
Claim 20 is rejected under a similar rationale as claim 15 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 9, 13, 15-18, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11, 16-18 of copending Application No. 16/822, 124 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because:


 There is the distinction between interior/exterior portions of the model/building, i.e. the instant claim 1 is for the “interior” and the ‘124 claim 1 is for the “exterior” – such a distinction would have been obvious, i.e. these are both methods for applying sheathing materials to a building, wherein this distinction is merely whether the sheathing being applied was on the interior/exterior
Instant claim 1 recites the use of “files” – under the BRI, in view of the specification, this is merely reciting data as was stated above, i.e. as conveyed by claim 1 of the ‘124
Instant claim 1 recites the use of a “CAD tool” – claim 1 of the ‘124 conveys that it is a CAD tool, e.g. the use of a “model” for a “building” and a “computer” to aid the design of the building 
Claim 1 of the ‘124 recites several additional contingent limitations (e.g. by the use of terms such as “if” and “any”, wherein “any”, under the BRI encompasses zero) – as per MPEP § 2111.04, as claim 1 of the ‘124 is a method claim steps that are contingent are not required to be performed, i.e. claim 1 of the ‘124 recites additional steps as compared to the instant claim 1, however these steps are not required in the ‘124 under the BRI

For instant claim 9, in view of claim 9 of the ‘124:
 There is the distinction between interior/exterior portions of the model/building – see the rationale for claim 1 above, a similar rationale is used for this claim
There is the distinction of the use of a “CAD tool” and files -  see the rationale for claim 1 above, a similar rationale is used for this claim

For instant claim 16, in view of claim 16 of the ‘124:
  There is the distinction between interior/exterior portions of the model/building – see the rationale for claim 1 above, a similar rationale is used for this claim
There is the distinction of the use of a “CAD tool” and files -  see the rationale for claim 1 above, a similar rationale is used for this claim
The instant claim 16 recites that there are “a set of mounting locations...” in the illustrations, this would have been obvious to include in the ‘124’s rendered illustration of the sheathing material relative to the members, e.g. showing where screws should be placed in the sheathing, because this would have more clearly depicted the process for the “construction of a building” 

Application # 16/822,115
Application # 16/822,124
Regarding Claim 1

	A computer method for optimizing sheathing material requirements for interior walls of a structure, the method comprising:
	receiving, by at least one processor, a model of a structure within a CAD tool, wherein the model includes a set of frame members;
analyzing, by the at least one processor, the model to identify a group of frame members associated with an interior space of the model;
	processing, by the at least one processor, the group of frame members to determine the position and orientation of the frame member, wherein frame members associated within interior walls are identified;
	analyzing, by the at least one processor, sheathing material panel to be applied to the identified walls, based on an installation process, wherein each sheathing material panel interacts with at least one frame member associated with the interior walls and identifying at least one mounting point for each sheathing material panel;
	manipulating, by the at least one processor, the model by incorporating sheathing material panel files into the model within the CAD tool based on the analyzed installation process, wherein a new model file is created;
	and, generating, by the at least one processor, a set of illustrations indicating a sheathing material panels layout, wherein the sheathing material panels are marked with an installation order number and mounting locations;


Regarding Claim 1

	A computer method for determining sheathing materials required for the construction of a building, comprising:
	receiving, by at least one processor, a model of a structure, wherein the model is comprised of members;
analyzing, by the at least one processor, the members to determine a set of frame members associated with exterior surfaces of the model, 
forming, by the at least one processor, sections of the model, wherein the sections comprise frame members and the sections are based on a type of sheathing material to be applied to the section based on an area of the model where the section is located;
	identifying, by the one or more processor, conflicts between frame members and where conflicting frame members are identified;
	processing, by the at least one processor, the set of frame members to determine at least one surface of each frame member which interacts with an exterior surface of the model;
	generating, by the at least one processor, a set of data associated with each frame member to determine a location and position of each of the frame members and wherein a wall panel is formed, 
establishing a set of dimensions related to the location and position of each of the frame members, and 
determine interactions between each of the frame members based on any conflicts identified between the frame members, wherein apertures of the model are identified and assigned data sets;
	manipulating, by the at least one processor, to apply the sheathing material onto the wall panels;
	analyzing, by the least one processors, a layout of the sheathing materials on the frame members and accommodating the apertures;
	manipulating, by the at least one processor, the model, wherein the sheathing material is applied to the model, and the sheathing material is applied based on the analyzed layout;
	2Application No. 16/8221224Docket No. COEN19.US.U.00301 analyzing, by the at least one processor, to determine if the sheathing material has any conflict between the sheathing materials pieces and the frame members, wherein if it is determined that conflict exists, identifying the sheathing material or frame member involved in the conflict;
	presenting, by the at least one processors, at least one solution to the identified conflict, wherein the presented solution is a computer generated modification to the sheathing material or the frame member to correct the conflict;
	altering, by the at least one processor, the sheathing material to align with an edge of the wall panel, wherein the alteration of the sheathing material is a manipulation of the sheathing material and an adjustment to an alignment of the sheathing materials;
calculating, by the at least one processor, mounting locations for the sheathing material based on the layout of the sheathing material, frame member properties, and the intersection of the frame members;
	rendering, by the one or more processors, an illustration of the sheathing material relative to the frame members and an identification to the mounting locations of the sheathing material and an installation order of the sheathing material. 



Regarding Claim 2

	The computer method of claim 1, further comprising, manipulating, by at least one processor, the orientation of the sheathing material panels. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 

A skilled person would have found it obvious that in this relocating the sheathing to be based on the centerline that the orientation of the panels would have also been manipulated such as to place the panels over the centerlines


Regarding Claim 3

	The computer method of claim 2, further comprising, calculating, by at least one processor, the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 

Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 

Regarding Claim 4

	The computer method of claim 1, further comprising, calculating, by at least one processor, the number of layers of sheathing material panels and the type of sheathing material panels required based on a predetermine insulation rating. 


Regarding Claim 3

	The computer method of claim 2, further comprising, relocating, by the at least one processor, the positioning of the sheathing material, wherein the sheathing material is positioned based on a center line of a frame member. 


Regarding Claim 9

	A computer program product for determining the sheathing materials required for interior walls, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program 3Application No. 16/822,115Docket No. COEN19.US.U.00304 instructions comprising:
	analyze a model of a structure within a CAD tool to determine a group of members which are-associated with interior wall surface of the model;
	analyze the group of members to identify member specific data and properties related to the positioning and orientation of the members;
	identify sheathing material panels to be applied to the group of members, wherein a sheathing material panel component file is created;
	calculate the positioning of the sheathing material panel components within the model, the orientation of the sheathing material panels, and the installation order of the sheathing material panels based on the frame members and wherein the positioning of the sheathing material panels to intersect with at least one frame, wherein a set of component files are created for each sheathing material panel incorporated into the model;
manipulate the model, wherein each interior wall surface is converted into an illustration where the members associated with that interior wall surface are visible and the sheathing material panels are applied to the illustrations, wherein the members are visible through the sheathing material panels and fastening locations are identified as well as a numerical value on each sheathing material panel, wherein the numerical value is related to an installation order of that sheathing material panel;
	and render an illustration of the placement of the sheathing material panels relative to the members. 


Regarding Claim 9

	A computer program product for determining sheathing materials required for the construction of a building, comprising:
	one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising:
	program instructions to receive a model of a structure, wherein the model is comprised of a group of members;
program instructions to analyze the group of members to determine frame members which are associated with an exterior surface of the model;
	program instructions to identify a set of data points associated with each of the frame members, wherein the data points are related to a set of properties of the frame members and positioning of the frame members;
	program instructions to identify a sheathing material type to be applied to the frame members, and calculate a set of dimensional properties of the sheathing material;
	program instructions to analyze the frame members and the sheathing material to calculate a layout of the sheathing material over the frame members based on a set of calculated mounting points for the sheathing material, wherein the analysis of the frame member and sheathing materials is based on the sheathing material type and the dimensional properties of the sheathing material and the intersection of the sheathing material and the frame members;
	program instructions to apply the sheathing material to the frame members;
	program instructions to manipulate the sheathing material pieces based on edges of wall panels of the frame members, where excess sheathing material is present, and wherein the manipulation of the alignment of the sheathing material pieces and alterations to the dimensional properties of the sheathing material so that the sheathing material is within the edges of the wall panels;
	4Application No. 16/8221224Docket No. COEN19.US.U.00301 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 


Regarding Claim 13.

	The computer program product of claim 9, further comprising, generate a set of alterations to the sheathing material panels, wherein the 4Application No. 16/822,115Docket No. COEN19.US.U.00304 alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 11.

	The computer program product of claim 9, further comprising, program instructions to adjust the positioning of the sheathing material based on a calculated centerline of the frame members, wherein the sheathing material is positioned based on the centerline of at least one frame member. 

See the above rationale for claim 2

Regarding Claim 15.

	The computer program product of claim 9, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations. 


Regarding Claim 9
...
	 program instructions to render illustrations of the sheathing material, wherein the position of the sheathing material, locations of the mounting locations of the sheathing material, and an order of installation are identified. 

Regarding Claim 16.

	A system for determining the sheathing materials required interior walls of a building model, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure within a CAD tool, wherein the model is comprised of a group of members, wherein each member is an individual component of the model;
analyze the group of members relative to the model of the structure to determine which members are related to interior wall surfaces;
	extract properties of the members which are related to the interior wall surfaces, wherein the properties are related to the location and positionings of the members;
	identify a sheathing material panel to be applied to at least one of the interior wall surface and identify;
	 manipulate the model by applying at least one of the sheathing material panel over the frame members related to the interior walls based on a calculated orientation, position, and installation order 5Application No. 16/822,115Docket No. COEN19.US.U.00304;
	and generating a set of sheathing material panel files for each of the sheathing material panel within the model, and a set of illustrations of each interior wall showing the sheathing material components, a numerical number related to each sheathing material panel based on the installation order, and a set of mounting locations based on the identified intersection between the sheathing material panel and the member within the model. 


Regarding Claim 16.

	A system for determining sheathing materials required for the construction of a building, comprising:
	one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising:
	receive a model of a structure, wherein the model is comprised of a group of members;
analyze the group of members to determine a group of members associated with an exterior surface of the model;
	process the group of members to identify member specific properties;
	identify a sheathing materials to be applied to the group of members;
	5Application No. 16/8221224Docket No. COEN19.US.U.00301 manipulate the model, wherein the sheathing materials is applied to the model;
	modify the sheathing materials to cover the exterior surface of the model, wherein an arrangement of the sheathing materials is modified;
	and render an illustration of the sheathing materials relative to the members. 


Regarding Claim 17.

	The system of claim 16, further comprising, calculate the positioning of the sheathing material panels, wherein edges of the sheathing material panels align with a centerline of a member of the group of members. 


Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing materials, wherein edges of the sheathing materials align with a centerline of a member of the group of members. 


Regarding Claim 18.

	The system of claim 16, further comprising, generate a set of alterations to the sheathing material panels, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing material panels. 


Regarding Claim 18.

	The system of claim 16, further comprising, program instructions to generate a set of alterations to the sheathing materials, wherein the alterations cover the group of frame members and maintain a continuous orientation of the sheathing materials. 


Regarding Claim 20.

	The system of claim 16, further comprising, convert the group of members data to determine the edge location of the sheathing material panels, wherein data associated with a set of fastening locations is applied to the sheathing material panels to create a matching set of fastening locations.


Regarding Claim 17.

	The system of claim 16, further comprising, program instructions to calculate the positioning of the sheathing materials, wherein edges of the sheathing materials align with a centerline of a member of the group of members. 

A skilled person would have found it obvious that the position steps in the ‘124 would have resulted in a positioning such that the edges which were aligned with a centerline would have been a mounting/fastening location, e.g. screwing in the sheathing into 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147